DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Rejections – 35 USC § 112”, with respect to claims 2-3, 8-9 and 14-15 have been fully considered and are persuasive.  The rejection of claims 2-3, 8-9 and 14-15 has been withdrawn. 
Applicant’s arguments, see section titled “Objections”, with respect to claims 1, 7 and 13 have been fully considered and are persuasive.  The rejection of claims 1, 7 and 13 has been withdrawn. 

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 4/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Allowable Subject Matter
Claim(s) 1-18 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  although the prior arts of record teaches individual limitations of each independent claim, the prior arts of record, in single or combination, does not teach, suggest or provide rationale for the interconnected relationship among all limitations within each independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476